Citation Nr: 1508355	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bladder disability, to include as due to exposure to herbicides.

2. Entitlement to service connection for renal calculi and cyst, to include as due to exposure to herbicides.

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007, October 2008, and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As noted in an October 2012 Board decision, the issue of entitlement to service connection for bilateral foot disability other than bilateral pes planus, to include left foot cyst, overlapping toes, hallux valgus, deformed nails with fungus, bunion, and degenerative changes of the first metatarsal phalangeal,  has been raised by a July 2012 Joint Motion for Remand by the United States Court of Appeals for Veterans Claims (Court) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's service personnel records do not show that he had service in the Republic of Vietnam.
  
2. The competent, probative evidence does not reflect that the Veteran was exposed to Agent Orange or other herbicides during active duty.

3. The competent, probative evidence does not demonstrate that a bladder disability is related to active duty or manifested to a compensable degree with one year of separation from active duty.

4. The competent, probative evidence does not demonstrate that renal calculi and cyst are related to active duty or manifested to a compensable degree with one year of separation from active duty.

5. The competent, probative evidence does not demonstrate that hypertension is related to active duty or manifested to a compensable degree with one year of separation from active duty.

6. The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty or manifested to a compensable degree with one year of separation from active duty.

7. The competent, probative evidence does not demonstrate that prostate cancer is related to active duty or manifested to a compensable degree with one year of separation from active duty.

CONCLUSIONS OF LAW

1. The criteria for service connection for bladder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for renal calculi and cyst have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in June 2007, August 2008, and September 2009 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, service personnel records, VA treatment records, and lay evidence.  In October 2012, the Board remanded the Veteran's claims.  In pertinent part, the Board directed that the RO/VA Appeals Management Center (AMC) provide the Veteran's detailed description of his exposure to Compensation Services and request a review of the inventory of herbicide operations of the Department of Defense to determine whether herbicides were used as alleged by the Veteran.  If Compensation Services could not confirm the Veteran's exposure, the RO/AMC should request that the United States Army and Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's exposure.  Accordingly, the record shows the AMC made the requests, and in June 2013, Compensation Services reported that the Department of Defense list did not support the Veteran's exposure to herbicides during active duty.  In addition, the JSRRC reported in August 2013 that the known facts did not support the Veteran's reports of exposure to herbicides.  The Board also remanded the Veteran's claims in January 2014 for re-adjudication in a Supplemental Statement of the Case (SSOC), and the record shows the AMC issued a SSOC in February 2014.  As a result, the Board finds the AMC substantially complied with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes the Veteran was not provided a VA examination in connection with his claims.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates diagnoses of a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, and prostate cancer during the pendency of the appeal.  However, the competent evidence does not support that the Veteran was exposed to herbicides during active duty.  Additionally, there is no competent, probative evidence suggesting a relationship between the Veteran's diagnosed disabilities and exposure to an herbicide agent.  Further, his service treatment records do not demonstrate complaints of or treatment for any of these disabilities or symptoms thereof during active duty or for many years after service.  Moreover, the Veteran does not claim that he experienced symptoms of these disabilities during active duty or in the years immediately after service.  As a result, the Board finds the evidence does not demonstrate that a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, or prostate cancer may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277 . On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 .

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he has a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, and prostate cancer as the result of in-service exposure to herbicides.  Specifically, he reports that he traveled in a C-133 aircraft from Texas to Germany that was either carrying barrels of herbicide agents at that time or had been used in the past to transport and/or spray herbicides, including Agent Orange, which had leaked into the plane.  In addition, the Veteran contends that he had to clean herbicides from planes while he was stationed at Fort Hood, Texas.  
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, certain disabilities such as calculi of the kidney and bladder, hypertension, diabetes mellitus, and malignant tumors will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

First, the Veteran does not assert that he served within the borders of the Republic of Vietnam, and his service personnel records do not reflect such service.  As such, the Board finds he is not entitled to the benefit of the presumption of herbicide exposure.  See Haas, 525 F.3d at 1197.  Rather, his service personnel records indicate that he served primarily at Fort Chaffee, Arkansas, Fort Leonard Wood, Missouri, and Fort Hood, Texas.  In addition, the record shows he traveled from Connally Air Force Base to Rhein-Main, Germany, on October 22, 1963, and returned on November 20, 1963.  With respect to the Veteran's specific assertions regarding exposure, the Board finds probative the June 2013 Compensation Services report that the Department of Defense list did not show any use, testing, or storage of tactical herbicides at Fort Hood, Connally Air Force Base, or any location in Germany.  In addition, there was no evidence of routine base maintenance activities involving tactical herbicides on any military base worldwide.  All information available showed that tactical herbicides were sent by rail to Gulfport, Mississippi, for loading aboard commercial merchant ships for transportation to Saigon or Da Nang, Vietnam.  Notably, the Air Force conducted aerial spray missions over Vietnam with herbicides already in the country and was not involved in transporting tactical herbicides from the United States to Vietnam with C-133 or other aircraft.  Moreover, the JSRRC found that C-133 aircraft were never used to spray Agent Orange; rather, only UC-123 aircraft were used for this purpose.  According to the JSRRC's report, there were only a handful of those type of aircraft equipped with the spray equipment in 1963, and they were all in Vietnam and not used for transport duties.  Furthermore, the herbicide spraying in Vietnam was only about a year and a half old by 1963, and the original aircraft that had started the operation were still in use in Vietnam in 1963.  Therefore, the competent, probative evidence does not demonstrate that the Veteran was exposed to herbicides during active duty, to include his trip to Germany.  

Additionally, the Veteran's service treatment records do not reflect complaints of, treatment for, or diagnoses of a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, or prostate cancer.  Rather, VA treatment records first reflect a diagnosis of hypertension, and a new onset of diabetes mellitus, type II, in December 2000, approximately 35 years following the Veteran's separation from active duty.  Likewise, VA treatment records document a diagnosis of renal disease in April 2005 and diagnoses of prostate cancer and bladder cancer in approximately April 2007, 40 and 42 years after service, respectively.  These periods, along with the absence of in-service reports, indicate that those disabilities may not be presumed to have been incurred in service as they did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, these prolonged periods without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, the Veteran does not assert that any of these disabilities began during active duty or have been continuously present since his separation from service.  Here, the Veteran's assertions center on a relationship between his current disabilities and exposure to herbicides during active duty.  However, the post-service medical evidence does not include an etiological opinion relating any current disability to active duty, to include exposure to herbicides.  The only evidence indicating an association between a current disability and active duty are the Veteran's own assertions.  Although the Veteran and his representative claim that his current disabilities are related to in-service exposure to herbicides, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origins or causes of a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, and prostate cancer are not simple questions that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether any exposure to herbicides caused the Veteran's current disabilities does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, or prostate cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, or prostate cancer was incurred in or aggravated by active duty service, service connection on a direct basis is not warranted.

In conclusion, the competent, probative evidence does not demonstrate that the Veteran served within the land borders or internal waterways of the Republic of Vietnam, and therefore, exposure to herbicides is not presumed.  In addition, the competent, probative evidence does not demonstrate that the Veteran was actually exposed to herbicides during active duty.  Finally, the competent, probative evidence does not indicate that a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, or prostate cancer had its onset during active duty or is otherwise related to active duty.  Accordingly, the claims for service connection for a bladder disability, renal calculi and cyst, hypertension, diabetes mellitus, type II, and prostate cancer, to include as due to exposure to herbicides, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bladder disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for renal calculi and cyst, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


